                      Case 1:21-cr-00335-BAH Document 1 Filed 04/28/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   DistrictDistrict
                                              __________    of Columbia
                                                                    of __________

                  United States of America                      )
                             v.                                 )
                 ANTHONY NICO BAILEY
                                                                )      Case No.
                    DOB: xx/xx/xxxx                             )
                     PDID: xxx-xxx                              )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                April 27, 2021               in the county of                              in the
                       District of        Columbia          , the defendant(s) violated:

            Code Section                                                  Offense Description
18 U.S.C. § 922(g)(1)                        knowing he had been convicted of a crime punishable by imprisonment for a
                                             term exceeding one year, did possess in and affecting commerce, a firearm
21 U.S.C. § 841(a)(1)                        and ammunition, and did receive a firearm and ammunition, which had been
and § 841(b)(1)(D)                           shipped and transported in interstate and foreign commerce, that is, a
                                             Springfield Armory XD 45 ACP with a laser and a Glock 42 .380 auto pistol
                                             and 9mm and .40 caliber ammunition; and unlawfully, knowingly and
                                             intentionally possess with intent to distribute a mixture and substance con-
                                             taining a detectable amount of marijuana, a Schedule I controlled substance.

         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         u


                                                                                           Complainant’s signature

                                                                                    NICHOLAS DAMRON, Officer
                                                                                            Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 
                                                                                                      2021.04.28
Date:             04/28/2021                                                                          11:40:02 -04'00'
                                                                                              Judge’s signature

City and state:                      WASHINGTON, DC                      ROBIN M. MERIWEATHER, U.S. Magistrate Judge
                                                                                            Printed name and title
